          Case 6:15-cr-00346-AA         Document 209        Filed 07/21/21      Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION




UNITED STATES OF AMERICA,                                        Case Nos. 6:15-cr-000344-AA-1
                                                                            6:15-cr-00345-AA-2
                Plaintiff,                                                  6:15-cr-00346-AA-2

      vs.                                                              OPINION AND ORDER

LARRY ALAN LARSEN,

                Defendant.


AIKEN, District Judge:

      Before the Court is defendant Larry Alan Larsen’s Motion for Compassionate

Release under 18 U.S.C. § 3582(c)(1)(A)(i) (doc. 521). The Court held oral argument

on the motion on May 4, 2021. Doc. 58. For the following reasons, the motion is

DENIED.

                                           STANDARDS

      Generally, a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c); see Dillon v. United States, 560 U.S. 817, 824–25

(2010). Compassionate release under § 3582(c)(1)(A) provides an exception in rare

cases. Until 2018, § 3582 allowed compassionate release only upon a motion by the


      1   All record citations in this Opinion are to the docket in Case No. 6:15-cr-00344-AA-1.



Page 1 – OPINION AND ORDER
         Case 6:15-cr-00346-AA     Document 209    Filed 07/21/21   Page 2 of 7




Bureau of Prisons (“BOP”). With the passage of the First Step Act of 2018, Pub. L.

No. 115-391, § 603, 132 Stat. 5194, 5239 (Dec. 21, 2018), Congress authorized courts

to modify a defendant’s sentence on a motion filed by a defendant “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is

earlier[.]” 18 U.S.C. § 3582(c)(1)(A).

       Under § 3582(c)(1)(A), a court may reduce a defendant’s sentence if it finds that

two conditions are met: (1) that “extraordinary and compelling reasons warrant such

a reduction” and (2) “that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission[.]” If the court finds that those

conditions are met, before granting a sentence reduction, it must “consider[] the

factors set forth in [18 U.S.C.] § 3553(a) to the extent applicable[.]” 18 U.S.C. §

3582(c)(1)(A); see also United States v. Keller, ___ F. 4th ___, 2021 WL 2695129, at *5

(9th Cir. July 1, 2021) (per curiam) (“[A]lthough a district court must perform this

sequential inquiry before it grants compassionate release, a district court that

properly denies compassionate release need not evaluate each step.” (Emphases in

original.)).

       The Sentencing Commission’s policy statement regarding sentence reductions

under § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The policy statement identifies

categories of extraordinary and compelling reasons, including the defendant’s age,

medical conditions, and family circumstances. U.S.S.G. § 1B1.13 cmt. n.1(A)-(C). It




Page 2 – OPINION AND ORDER
        Case 6:15-cr-00346-AA      Document 209     Filed 07/21/21   Page 3 of 7




also requires courts to find that “the defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g)[.]” Id. §

1B1.13(2). But this policy statement, which has not been updated since the First Step

Act amended § 3582(c)(1)(A), only applies to motions filed by the BOP Director on

behalf of a defendant. United States v. Aruda, 933 F.3d 797, 802 (9th Cir. 2021). On

a defendant’s direct motion for compassionate release, the policy statement “may

inform a district court’s discretion . . ., but [it is] not binding.” Id. As a result, the

court may consider any extraordinary and compelling reason for release that a

defendant might raise. Id.

                                    DISCUSSION

      In March 2017, the Court sentenced defendant to 108 months’ imprisonment

and 3 years’ supervised release in three related cases following his guilty pleas to

conspiring to steal government property and being a felon in possession of a firearm.

Docs. 31, 33. Defendant is incarcerated at the Federal Correctional Institution (“FCI”)

at Sheridan and has a projected release date of May 18, 2023.

      Defendant asserts that he submitted a request for compassionate release to

the warden of FCI Sheridan on June 1, 2020, before filing this motion with the Court

on April 13, 2021. Because more than 30 days have elapsed since the request was

submitted, and the government has not raised an administrative exhaustion

objection, this motion is properly before the Court. Keller, 2021 WL 2695129, at *4.

      Defendant asks the Court to reduce his sentence to time served. He asserts

that his risk of severe illness or death from COVID-19, coupled with the severe




Page 3 – OPINION AND ORDER
       Case 6:15-cr-00346-AA     Document 209    Filed 07/21/21   Page 4 of 7




conditions he endured during COVID-19 lockdowns, his inability to participate in

drug treatment while incarcerated, and his record while incarcerated present

extraordinary and compelling reasons for this sentence reduction. Defendant is 50

years old, with a body mass index (“BMI”) of 33.7 kg/m2 and hypertension. Like most

people in BOP custody, defendant spent the majority of 2020 in 21- and 23-hour

lockdowns, with almost no programming. During his incarceration, defendant has

had no discipline. Before the pandemic, defendant completed his GED along with

over 150 hours of programing, earned the National Career Readiness Certificate, and

worked full-time in the commissary. Although he has a long history of substance

abuse and has expressed an interest in participating in drug treatment while

incarcerated, defendant has been on the waiting list for the non-residential drug

abuse program since 2017 and was told he was not eligible for the residential program

because of his firearm-related offense. Defendant proposes release to the Northwest

Regional Reentry Center, where he can receive drug treatment and participate in the

Eugene Reentry Court.

       Although defendant’s age, BMI, and heart condition increase his risk of severe

illness or death from a COVID-19 infection, he has been fully vaccinated since March

25, 2021. See People with Certain Medical Conditions, CTRS. FOR DISEASE CONTROL &

PREVENTION: COVID-19 (May 13, 2021) https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html (last visited July

20, 2021). When defendant filed this motion in April 2021, BOP was reporting one

active, confirmed COVID-19 infection among inmates. See Facility-Level BOP




Page 4 – OPINION AND ORDER
        Case 6:15-cr-00346-AA    Document 209     Filed 07/21/21   Page 5 of 7




COVID-19 Trends, U.S. DEP’T OF JUST. OFF. OF INSPECTOR GEN. (OIG) (updated Feb.

20, 2021), https://experience.arcgis.com/experience/ab22fb4c564e4f4b986e257c685

190e8/page/page_2/ (last visited July 19, 2021) (OIG interactive dashboard with data

relating to COVID-19 within BOP). By the time of the hearing, BOP reported no

active, confirmed infections. Id. FCI Sheridan experienced an outbreak in early June,

which peaked at 33 active, confirmed infections on June 14, 2021, but those numbers

have dropped back to zero as of July 6, 2021. Id. Given defendant’s vaccination status

and FCI Sheridan’s track record of preventing and controlling COVID-19 outbreaks

during the pandemic, the Court cannot find that defendant’s risks associated with

COVID-19 presents an extraordinary and compelling reason for a sentence reduction.

      This Court has acknowledged that the length of a defendant’s sentence can

present extraordinary and compelling reasons for relief when changes in the law

create disparities between the defendant’s sentence and the sentence the court would

impose under current sentencing laws. See United States v. Ceballos-Castillo, No.

6:18-cr-00614-AA, 2021 WL 1818483, *3 (D. Or. May 6, 2021). This case, however,

does not present similar circumstances. The 108-month sentence that this Court

imposed was part of a global resolution in which the District Attorneys for four

Oregon counties agreed to drop charges for illegal firearms possession, theft, unlawful

use of a vehicle, and criminal mischief that defendant allegedly committed between

January 1, 2015 and July 20, 2015.

      Finally, though the Court agrees that the pandemic and lockdown conditions

have made defendant’s incarceration harsher than the Court could have anticipated




Page 5 – OPINION AND ORDER
       Case 6:15-cr-00346-AA     Document 209     Filed 07/21/21   Page 6 of 7




and, by limiting defendant’s access to programming, have undermined the

rehabilitative goals of sentencing, the conditions experienced by defendant have not

been so severe or unusual that they constitute extraordinary and compelling reasons

for release. Instead, defendant’s arguments are more appropriately addressed under

considerations of applicable sentencing factors under § 3553(a), which this Court need

not reach absent a finding of extraordinary and compelling reasons.

      Nevertheless, the pandemic conditions and defendant’s exceptional efforts at

rehabilitation do not outweigh defendant’s history and characteristics or the nature

and circumstances of his underlying offenses. Defendant’s criminal history includes

22 state felony convictions, mostly theft- and drug-related, dating back to when

defendant was 18 years old. He committed the underlying offenses within a year of

his release from state prison after serving 5 years of a 9-year sentence for thefts in

three Oregon counties. At the time, he was still on supervision for his state

convictions, was using methamphetamine, and was supplying it to his co-

conspirators. The underlying offenses were also a part of a spree in which defendant

and his co-conspirators stole a boat and truck before breaking into a Bureau of Land

Management facility to steal a tractor and trailer. And as mentioned, defendant’s

108-month sentence was part of a global resolution of charges pending in four Oregon

counties. Considering all relevant sentencing factors, the amount of time that

defendant has currently served would not be sufficient to comply with the purposes

of sentencing.




Page 6 – OPINION AND ORDER
       Case 6:15-cr-00346-AA     Document 209    Filed 07/21/21    Page 7 of 7




      Although the rare and extraordinary nature of compassionate release

constrains the Court’s ruling on the present motion, the Court commends defendant

for the work he has done to better himself while incarcerated and for the insight he

showed at the release hearing. The Court recommends that BOP transfer defendant

to a residential reentry center (“RRC”) at the earliest practicable time to allow him

the maximum amount of time in community corrections for his transition out of

custody and back into the community. See Sacora v. Thomas, 628 F.3d 1059, 1061–

62 (9th Cir. 2010) (recognizing that 18 U.S.C. §§ 3621(b) and 3624(c) “govern the

BOP's authority to place inmates in its custody in RRCs”); 18 U.S.C. § 3621(b)(4)(A)–

(B) (authorizing BOP to “designate the place of the prisoner's imprisonment” upon

consideration of, in pertinent part, “any statement by the court that imposed the

sentence concerning the purposes for which the sentence to imprisonment was

determined to be warranted; or recommending a type of penal or correctional facility

as appropriate”).

                                     CONCLUSION

      Defendant’s    Motion    for    Compassionate   Release     under   18     U.S.C.

§ 3582(c)(1)(A)(i) (doc. 52) is DENIED without prejudice to its renewal if

circumstances change.

      IT IS SO ORDERED.

                  21st day of July 2021.
      Dated this _____

                                    /s/Ann Aiken
                            __________________________
                                    Ann Aiken
                            United States District Judge




Page 7 – OPINION AND ORDER
